DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	 Claim 16 is objected to because of the following informalities: The claim recites “The computer system of claim 3…”, which seems to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-10 are directed to a series of steps, system claims 11-19 are directed to a processor and persistent storage storing computer instructions, while computer readable medium claim 20 is directed to storing, in a persistent manner, computer software instructions.  Thus the claims are directed to a process, machine, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite aiding maintenance of a relationship database, including receiving, retrieving, and generating steps.  
The limitations of receiving, retrieving, and generating, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving information identifying a departing user; retrieving relationship data for a plurality of individual contacts identified in the relationship database as having an existing relationship with the departing user; retrieving relationship data for other users identified in the relationship database as having existing relationships with the individual contacts; and generating a report identifying the individual contacts and the other users that have existing relationships with the individual contacts, the report including relationship information based on the retrieved relationship data about the existing relationship of the departing user with the individual contacts and the existing relationships of the other users with the individual contacts.
That is, other than reciting a relationship database and a processor the claim limitations merely cover managing personal behavior or relationships or interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a relationship database and a processor. The relationship database and processor in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a relationship database and a processor amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claim 2 further describes the retrieved relationship data. Claims 3-5 recite additional determining and notifying steps. Claim 6 further describes the retrieved relationship data. Claim 7 recites an additional presenting step. Claims 8-10 further describe the retrieved relationship data and the user-contact relationship scores. Similarly, dependent claims 12-19 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a relationship database and a processor.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself. Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system. Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0087 of the specification, “Referring to Figure 5, an example embodiment of a computer system 2010 for implementing one or more of the modules, systems and agents included in enterprise network 110 and CRM support system 120 will be described. In example embodiments, computer system 2010 may be a computer server. The system 2010 comprises at least one processor 2004 which controls the overall operation of the system 2010. The processor 2004 is coupled to a plurality of components via a communication bus (not shown) which provides a communication path between the components and the processor 2004. The system comprises memories 2012 that can include Random Access Memory (RAM), Read Only Memory (ROM), a persistent (non- volatile) memory which may one or more of a magnetic hard drive, flash erasable programmable read only memory (EPROM) ("flash memory") or other suitable form of memory. The system 2010 includes a communication module 2030, and one or more I/O modules 2032 such as a user display screen and a user input device.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

 	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 20 recites “computer readable medium…”. The broadest reasonable interpretation of a claim drawn to a machine-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended.  
Here the specification seems silent, and as such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter. See MPEP 2111.01.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-5, 7, 8, 11-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grady Smith et al (US 20170236081 A1). 
As per claim 1, Grady Smith et al disclose a computer implemented method for aiding maintenance of a relationship database (i.e., A data acquisition, processing, and storage sub-system configured for use in acquiring and processing interaction and participant information for an organization, ¶ 0061), comprising: 
receiving information identifying a departing user (i.e., Using the outcome of the data analysis, modeling, or decision process (and if desired, by comparing a model of the actual or inferred interactions and/or information flow within an organization to an existing, assumed, or proposed organizational model (such as one based on role, reporting structure, seniority, etc.)), identifying one or more indicators of suggested organizational actions or potential concerns, such as: resignation of a key employee; an increased employee churn rate, ¶¶ 0129-0131); 
retrieving, from the relationship database, relationship data for a plurality of individual contacts identified in the relationship database as having an existing relationship with the departing user (i.e., Studying Interaction Profiles can provide recommendations when building an individual employee's development plan. Profiles can be compared to find differences in participation and communication between two people. Possible applications for this are: Succession Planning: By comparing interaction profiles between one employee and their possible successors, the methods can identify gaps that the successors can work on. For example, Employee A has a strong interaction with Employee C. Employee B is a possible successor, but does not have a strong relationship with Employee C, ¶¶ 0226-0227); 
retrieving, from the relationship database, relationship data for other users identified in the relationship database as having existing relationships with the individual contacts (i.e., by determining the employee(s) that are most often involved with or associated with the following categories of activities within an organization, an embodiment of the inventive system and methods may be used to identify the appropriate or “best” person or “next best” person to contact regarding a specific issue or task. or communications or interactions with certain groups of people, or with regards to certain tasks or initiatives, ¶¶ 0086 and 0091); and 
generating a report identifying the individual contacts and the other users that have existing relationships with the individual contacts, the report including relationship information based on the retrieved relationship data about the existing relationship of the departing user with the individual contacts and the existing relationships of the other users with the individual contacts (i.e., Generating a model/map of the information flow within an organization, including the use of topic filters to permit tracing of communications or interactions regarding a specific topic or event. Using the developed interaction weighted organizational structure with the application of a suitable filter enables the identification of interaction-based lines of authority or influence for a particular topic or decision. Such a display indicates how information flows within an organization by topic, a person or group involved in a decision, an event attended by a person or group, or other relevant aspect of a decision or task, ¶ 0270).
As per claim 2, Grady Smith et al disclose the retrieved relationship data includes a user-contact relationship score for each of the existing relationships, the user-contact relationship score indicating a perceived value of the existing relationship, and the relationship information included in the report includes the user-contact relationship scores (i.e., by determining the employee(s) that are most often involved with or associated with the following categories of activities within an organization, an embodiment of the inventive system and methods may be used to identify the appropriate or “best” person or “next best” person to contact regarding a specific issue or task. This may be important in the situation where the regular point of contact (such as a project manager or key investigator) is unavailable due to illness, travel, or because they discontinued their employment, and communications or interactions with certain groups of people, or with regards to certain tasks or initiatives, ¶¶ 0086 and 0091, wherein “best” and “next best” is indeed a relationship score).
As per claim 3, Grady Smith et al disclose automatically determining, based on the user-contact relationship scores, substitute users for transitioning at least some of the existing relationships of the departing user, and indicating the substitute users and respective individual contacts in the report (i.e., by determining the employee(s) that are most often involved with or associated with the following categories of activities within an organization, an embodiment of the inventive system and methods may be used to identify the appropriate or “best” person or “next best” person to contact regarding a specific issue or task, ¶ 0086).
As per claim 4, Grady Smith et al disclose automatically notifying one or more parties through electronic messaging of the substitute users (i.e., In some embodiments, one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization). The desired data or information may be identified on the basis of one or more of keywords, tags, rules, or other suitable method or process, ¶ 0093).
As per claim 5, Grady Smith et al disclose automatically notifying the relationship database of the substitute users (i.e., In some embodiments, one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization). The desired data or information may be identified on the basis of one or more of keywords, tags, rules, or other suitable method or process, ¶ 0093).
As per claim 7, Grady Smith et al disclose presenting the report through a user interface to a data steward and receiving input through the user interface confirming the determined substitute users (i.e., The example architecture includes a user interface layer or tier 302 having one or more user interfaces 303. Examples of such user interfaces include graphical user interfaces and application programming interfaces (APIs). Each user interface may include one or more interface elements 304, ¶ 0123).
As per claim 8, Grady Smith et al disclose the retrieved relationship data includes an indication of a last interaction for each of the existing relationships, and the relationship information included in the report includes the indications of last interaction (i.e., Studying Interaction Profiles can provide recommendations when building an individual employee's development plan. Profiles can be compared to find differences in participation and communication between two people. Possible applications for this are: Succession Planning: By comparing interaction profiles between one employee and their possible successors, the methods can identify gaps that the successors can work on. For example, Employee A has a strong interaction with Employee C. Employee B is a possible successor, but does not have a strong relationship with Employee C, ¶¶ 0226-0227).
Claims 11-15 and 17 are rejected based upon the same rationale as the rejection of claims 1-5 and 7, respectively, since they are the system claims corresponding to the method claims.
Claim 20 is rejected based upon the same rationale as the rejection of claim 1, since it is the computer readable medium claim corresponding to the method claim.

Allowable Subject Matter
 	Claims 6, 9, 10, 16, 18 and 19 would be allowable if Applicant is able to overcome the rejection under 35 U.S.C. 101, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses customer contact and employee management .

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        June 14, 2022